       Case 3:20-cv-00293-JWD-EWD               Document 29-9        05/27/20 Page 1 of 7



                  DECLARATION OF DR. CARLOS FRANCO-PAREDES

I, Dr. Carlos Franco-Paredes, state and declare as follows:

I.     Background and Specializations

1.     My name is Carlos Franco-Paredes. I am an Associate Professor of Medicine at the University
       of Colorado in the Department of Medicine, Division of Infectious Diseases. I completed my
       internal medicine residency and infectious diseases fellowship at Emory University School of
       Medicine. I also hold a public health degree in global health from the Rollins School of Public
       Health at Emory University with a concentration on the dynamics of infectious disease
       epidemics and pandemics. I also have more than twenty years of relevant clinical experience.
       I participated in developing international guidelines for pandemic influenza preparedness and
       response as well as the World Health Organization global health action plan for developing
       seasonal and pandemic influenza vaccine.

2.     As an infectious diseases clinician, I have experience providing care to individuals in civil
       detention centers in the United States (US) and have performed medical forensic examinations
       and medical second opinion evaluations for patients in the custody of the Department of
       Homeland Security, Immigration and Customs Enforcement (ICE). I have also provided
       direct care for many patients in ICE custody or incarcerated settings living with HIV-infection
       at my current academic institution.

3.     I also have experience treating COVID-19 patients in the medical units and intensive care
       units at Anschutz Medical Center in Aurora, Colorado where I have provided direct-patient
       care to more than 70 individuals with this infection.

4.     Since the beginning of the COVID-19 pandemic, I have collaborated with civil rights attorneys
       and as an independent court-appointed inspector in carceral settings with ongoing outbreaks
       of COVID-19. I have served as a medical expert in six cases related to COVID-19 in
       incarceration settings, including West Metro Detention Center in the Miami-Dade County,
       Florida and the Los Angeles County Jail System (four jails). I have also served as medical
       expert and conducted jail inspections during the ongoing pandemic at Weld-County Jail in
       Colorado (April 10 and April 24), Oakland County Jail in Michigan (April 23), and Prince
       George’s County Jail in Maryland (May 6 and May 7). The Federal Judge Paula Xinis, of the
       US District of Maryland, ordered my inspection of Prince George’s County Jail and appointed
       me to perform a site inspection as a medical expert (Keith Seth et al vs. Mary Lou McDonough,
       Director of the Prince George’s County Department of Corrections, Prince George’s County,
       Maryland).

5.     I have written and published many relevant scientific publications on the topics of infectious
       diseases, pandemics, and epidemics, particularly in influenza. I have 204 scientific publications
       in peer-reviewed scientific journals. My last six publications have focused on the COVID-19
       topic including an upcoming publication in the New England Journal of Medicine where my
       co-author and I address the need for further COVID-19 testing to guide population
       management in jails and prisons in the U.S. I teach a class at the school of medicine on caring
       for underserved populations, including immigrants and incarcerated populations and in best
       practices in global health. I have written a textbook on infectious diseases.


                                                  1
         Case 3:20-cv-00293-JWD-EWD              Document 29-9        05/27/20 Page 2 of 7




6.       I present my Curriculum Vitae attached as Exhibit A.

II.      Documents Reviewed in Preparation of this Declaration

7.       In addition to references in footnotes, in the preparation for this declaration, I reviewed the
         following scientific references, relevant medical documents, and public health websites:

      a. Johns Hopkins University. Coronavirus Resource Center Available at:
         https://coronavirus.jhu.edu/map.html. Accessed: May 26, 2020.
      b. Kinner SA, Young JT. Understanding and improving the health of people who experience
         incarceration: An overview and synthesis. Epidemiol Rev 2018; 40: 4-11
      c. CDC-Interim Clinical Guidance for Management of Patients with Confirmed Coronavirus
         Disease (COVID-19) Available at: https://www.cdc.gov/coronavirus/2019-
         ncov/hcp/clinical-guidance-management-patients.html). Accessed: April 12, 2020.
      d. Johns Hopkins University. Coronavirus Resource Center Available at:
         https://coronavirus.jhu.edu/map.html. Accessed: April 12, 2020.
      e. The New York Times. Coronavirus in the U.S.: Latest map and case count – The New York
         Times. Available at: https://www.nytimes.com/interactive/2020/us/coronavirus-us-
         cases.html?referringSource=articleShare. Accessed: May 26, 2020.
      f. Fauci AS. Infectious diseases: considerations for the 21st century. Clin Infect Dis 2001; 32:
         675-85.
      g. Finnie TJR, Copley VR, Hall IM, Leach S. An analysis of influenza outbreaks in institutions
         and enclosed societies. Epidemiol Infect 2014; 14: 107-113.
      h. Chao W-C, Liu P-Y, Wu C-L. Control of an H1N1 outbreak in a correctional facility in
         central Taiwan. J Microbiol Immunol Infect 2017; 50: 175-182.
      i. Dolan K, Wirtz AL, Moazen B, Ndeffo-Mbah M, Galvani A, Kinner SA, Courtney R,
         McKee M, Amon JJ, Maher L, Hellard M, Beyrer C, Altice FL. Global burden of HIV, viral
         hepatitis, and tuberculosis in prisoners and detainees. Lancet 2016; 388 (10049): 1089-1102.
      j. Prisons and custodial settings are part of a comprehensive response to COVID-19. Lancet
         Public Health 2020; 5(4): e188-e189.
      k. CDC. Interim guidance on management of coronavirus disease 2019 (COVID-19) in
         correctional and detention facilities. Available at: https://www.cdc.gov/coronavirus/2019-
         ncov/community/correction-detention/guidance-correctional-detention.html. Accessed:
         April 12, 2020.
      l. Van Doremalen N, Bushmaker T, Morris DH, and Holbrook MG, Gamble A, Williamson
         BN, Tamin A, Harcourt JL, Thornburg NJ, Gerber SI, Lloyd-Smith JO, de Wit E, Munster
         VJ. Aerosol and surface stability of SARS-CoV-2 as compared with SARS-CoV-1. N Engl J
         Med 2020; Mar 17. doi: 10.1056/NEJMc2004973.
      m. Mizumoto K, Chowell G. Transmission potential of the novel coronavirus (COVID-19)
         onboard the diamond Princess Cruises Ship, 2020. Infect Dis Modelling 2020; 5: 264-270.
      n. Sanche S, Lin YT, Xu C, Romero-Severson E, Hengartner N, Ke R. High contagiousness
         and rapid spread of severe acute respiratory syndrome coronavirus 2. Emerg Infect Dis.
         2020 Jul https://doi.org/10.3201/eid2607.200282.
      o. Swerdlow DL, Finelli L. Preparation for possible sustained transmission of 2019 Novel
         Coronavirus. Lessons from previous pandemics. JAMA 2020; 323(12): 1129-30.
      p. Patrozou E, Mermel LA. Does influenza transmission occur from asymptomatic infection or
         prior to symptom onset? Public Health Rep 2009; 124: 193-96.


                                                   2
          Case 3:20-cv-00293-JWD-EWD               Document 29-9        05/27/20 Page 3 of 7



       q. Thompson R. Pandemic potential of 2019-nCoV.Lancet Infect Dis 2020; 20 March 20;
          doi.org/10.1016/S1473-3099 (20)30068-2.
       r. Li R, Pei S, Chen B, Song , Zhang T, Shaman J. Substantial undocumented infection
          facilitates the rapid dissemination of novel coronavirus (SARS-CoV2). Science
          10.1126/scienceabb3221 (2020).
       s. Federal Bureau of Prisons. Available at: https://www.bop.gov/coronavirus/. Accessed:
          May 26, 2020.
       t. The Guardian. Data form US south shows African Americans hit hardest by COVID-19.
          https://www.theguardian.com/world/2020/apr/08/black-americans-coronavirus-us-south-
          data. Accessed: April 27, 2020.
       u. MMWR. COVID-19 in a Long-Term Care Facility — King County, Washington, February
          27–March 9, 2020; March 27, 2020: 69(12): 339-342.

8.        I have also reviewed the following documents related to the instant litigation:

          a.      OJJ’s Influenza Preparedness, Response, and Recovery Youth Services Policy;
          b.      OJJ’s Emergency Plan for COVID-19, March 18;
          c.      OJJ’s Updated COVID-19 Guidance, March 23; and
          d.      OJJ’s Updated Isolation Instructions, March 31.

III.      Analysis and Expert Opinion

          A.      COVID-19

9.        The catastrophic consequences of the current COVID-19 pandemic in terms of human and
          social disruption costs can be distilled into two major factors: (a) the transmissibility of this
          infection and (b) the severity of the disease in human populations.

10.       The Severe Acute Respiratory Syndrome Coronavirus 2 (SARS-CoV-2) is a newly emerging
          zoonotic agent initially identified in December 2019 that as of the date of this writing, has
          spread to 188 countries, causing 5,594,175 confirmed cases and 350,547 deaths worldwide.
          This viral pathogen causes the Coronavirus Disease 2019 (COVID-19). Infection with
          COVID-19 is associated with significant morbidity and mortality, especially in patients above
          50 years of age and those with chronic medical conditions. As of May 26, 2020, there have
          been 1,681,418 confirmed cases of COVID-19 with 98,929 deaths reported in the United
          States. There have been COVID-19 deaths in every U.S. state.

11.       Since late March and early April and up until now, correctional facilities in the US have become
          the epicenters of COVID-19 transmission. There are an increasing number of outbreaks
          identified on a daily basis with more than 30,000 confirmed cases and more than 450 deaths
          among inmates and approximately 50 deaths among staff members.1 As recent evidence
          indicates from custodial settings in other States such as Ohio, and from Sterling prison in
          Colorado, even a small outbreak of confirmed COVID-19 cases reflects just the tip of the
          iceberg of a larger outbreak with a larger number of undetected cases in those with no

1  UCLA Law COVID-19 behind bars data project by Professor Sharon Dolovich, Director – Available at:
https://docs.google.com/spreadsheets/d/1X6uJkXXS-
O6eePLxw2e4JeRtM41uPZ2eRcOA_HkPVTk/edit#gid=1197647409


                                                     3
        Case 3:20-cv-00293-JWD-EWD                      Document 29-9           05/27/20 Page 4 of 7



         symptoms or mild symptoms. The number of people who are asymptomatic or exhibiting mild
         symptoms may represent up to 80% of those with coronavirus infection that are responsible
         for transmitting more than 44% of the cases.

12.      COVID-19 can result in respiratory failure, multiorgan dysfunction, and death. It can also
         severely damage lung tissue, affect cardiac functions, and cause neurological damage, loss of
         respiratory capacity, and multiorgan dysfunction. These complications can manifest at an
         alarming pace. Patients can show the first symptoms of infection in as little as two days after
         exposure, and their condition can seriously deteriorate in as little as five days or sooner.2

13.      Infected individuals who do not die from the disease may face health consequences that can
         negatively affect their quality of life. Further, COVID-19 may involve a prolonged recovery
         period due to deconditioning requiring extensive rehabilitation and consuming significant
         healthcare resources. Furthermore, some individuals develop important complications
         following an episode of COVID-19 infection including deep venous thrombosis or other
         coagulopathies including bleeding disorders, COVID-19 induced asthma, Guillian-Barre
         syndrome, and other long-term permanent sequelae.3

14.      Although the CDC provided guidance for who is deemed “high risk” in the general
         population, that definition is broader within a detained setting and includes the following:
             a. People age 50 or older;
             b. People with a history of smoking;
             c. Anyone diagnosed with cancer, autoimmune disease (including lupus, rheumatoid
                arthritis, psoriasis, Sjogren’s, Crohn’s), chronic lung disease (including asthma,
                COPD, bronchiectasis, idiopathic pulmonary fibrosis), history of cardiovascular
                disease (MI), chronic arthritis (rheumatoid, psoriatic), chronic liver or kidney disease,
                diabetes, hypertension, heart failure, blood disorders, inherited metabolic disorders,
                HIV/AIDS, or those who take steroids to treat chronic conditions. Obesity is also
                an increasingly recognized risk factor for developing complicated clinical courses.

15.      COVID-19 can be fatal for persons of any age, and even some younger and healthier
         individuals who contract COVID-19 may require supportive care or die. This includes
         younger individuals residing in jails, prisons, and juvenile detention facilities. For example, the
         number of cases of severe myocarditis have been identified in otherwise healthy young
         individuals, including children.4

16.      For example, in the Sterling Correctional Facility, where the Department of Corrections
         performed prevalence testing after only a few confirmed cases of COVID-19 among

2 CDC-Interim Clinical Guidance for Management of Patients with Confirmed Coronavirus Disease (COVID-19)

Available       at:    https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-patients.html).
Accessed: May 16, 2020.
3 Extance A. COVID-19 and long term conditions: what if you have cancer, diabetes, or chronic kidney disease? Brit Med

J 2020; 368:m1174; Pennington E. Asthma increases the severity of COVID-19. Cleveland Clin J Med May 12, 2020;
doi:10.3949/ccjm.87a.ccc002.; Handu D, Moloney L, Rozga M, Cheng F. Malnutrition Care during the COVID-
19 Pandemic: Considerations for Registered Dietitian Nutritionists Evidence Analysis Center. J Acad Nutr Diet. 2020 May
14. doi: 10.1016/j.jand.2020.05.012; Connors J, Levy J. COVID-19 and its implications for thrombosis and
anticoagulation. Blood 2020
4 She J, Liu L, Liu W. COVID-19 epidemic: Disease characteristics in children J Med Virol. 2020;10.1002/jmv.25807.




                                                          4
        Case 3:20-cv-00293-JWD-EWD                     Document 29-9           05/27/20 Page 5 of 7



         symptomatic inmates, they identified another 538 infected inmates who were asymptomatic.
         For this pandemic, the use of temperature screens and assessment of symptoms is insufficient
         when instituted in correctional facilities; and furthermore, it may actually foster further
         transmission by providing a false sense of security.

17.      In summary, this unprecedented pandemic calls for unprecedented measures in every setting
         but particularly in congregate settings. No one living inside the OJJ facilities or outside in the
         larger community is safe until there is interruption of coronavirus transmission.

         B.       OJJ’s Policies

18.      I have reviewed OJJ’s COVID-19 policies in response, and it is my expert medical opinion
         that they are deficient in numerous ways.

19.      Among 220 kids residing in OJJ secure care facilities, only 29 were tested for infection. Of
         the 29 tested, 28 of them had positive COVID-19 tests. This high attack rate indicates that the
         extent of the outbreaks is much larger than what is reported because presymptomatic and
         asymptomatic cases are between 50 to 80% of those infected. It is safe to assume that 28
         infections may represent only 20% of those actually infected and transmitting the infection.5
         Consistently, when the number of staff members with confirmed COVID-19 infection is
         higher than the number of detainees with positive COVID-19 tests, it indicates that there is a
         large number of undetected infections inside these centers. In addition, because of their
         undetected infection status, they continue to spread the infection to others silently.

20.      Without further viral testing such as universal testing approaches, it is difficult to identify the
         true impact of the outbreak in the OJJ facilities in Louisiana. However, I would note that when
         viral tests are conducted among all or most of detainees, these outbreaks are in fact much
         more extensive. In fact, every correctional facility that I have inspected along with many
         published experiences of outbreaks among other jails and prisons nationwide confirm this
         fact. We are only seeing the tip of a larger iceberg given the high rate of asymptomatic
         infections or those tested at the time they were presymptomatic. In correctional facilities with
         only a few confirmed cases, when viral testing is performed among contacts and asymptomatic
         individuals, a large number of undetected infections are consistently identified. Insufficient
         viral testing leads to blind and inefficient action guiding population management inside
         correctional facilities.

21.      Additionally, without testing for infection those exposed and in quarantine may continue to
         transmit the infection if transferred to a different unit. There is ample evidence that
         transferring detainees even after the completion of a quarantine period without viral testing,
         may spread the infection to other pods or units within the correctional facility. Similarly,
         transferring them to another facility may pose a major risk of spreading the outbreak to the
         second facility.


5 Gandhi M, Yokoe DS, Havlir DV. Asymptomatic transmission, the Achilles’ Heel of current strategies to control Covid-
19. N Engl J Med 2020. April 24. DOI: 10.1056/NEJMe2009758.
Arons MM, Hatfield KM, Reddy SC, et al. Presymptomatic SARS-CoV-2 infections and transmission in a skilled nursing
facility. N Engl J Med 2020. DOI: 10.1056/NEJMoa2008457.


                                                          5
        Case 3:20-cv-00293-JWD-EWD                     Document 29-9           05/27/20 Page 6 of 7



22.      Non-pharmaceutical interventions such as social distancing are crucial public health
         interventions to ameliorate the impact of this pandemic, and complying with social distance
         in correctional facilities is a major challenge. Incomplete implementation of social distancing
         as it occurs in these secure care facilities is insufficient to reduce COVID-19 transmission.
         Additionally, temperature checks and symptom screening are also insufficient to interrupt
         COVID-19 transmission within any correctional facility including these secure care facilities.
         Evidence of mass outbreaks from other correctional facilities validates that even when
         excellent infection control practices are in place including wearing a face mask, if they are
         coupled with incomplete or inconsistent adherence to social distancing, these practices will be
         insufficient to contain the occurrence of new cases. Especially in settings such as juvenile
         detention centers, where there is ongoing sustained transmission of COVID-19 within the
         broader Louisiana community. Social distancing requires maintaining a distance of at least six
         feet from each other at all times.

23.      Finally, pepper spray (oleoresin capsicum), also referred as tear gas, riot control agent,
         harassing agent, incapacitating agent and lacrimator gas may pose significant toxicity,
         particularly during this pandemic and in the setting of an existing and proven outbreak of
         coronavirus among juveniles residing inside OJJ centers.6 Following exposure even to minimal
         concentrations, pepper spray causes immediate and intense eye, nose, mouth, skin, and
         respiratory tract irritation that can lead to temporary incapacitation of exposed juveniles. It is
         my expert opinion that the use of pepper spray as a means of controlling young individuals
         would predispose them to nasopharyngeal mucosa irritation that could facilitate novel
         coronavirus infection and potentially a higher viral inoculum entering through mucosa of the
         respiratory tract, which may lead to more severe clinical manifestations of COVID-19.

24.      The current outbreak among juveniles residing at the OJJ centers demonstrates that currently
         implemented interventions are largely insufficient to reduce the outbreak. Severe COVID-19
         and death has been described among children in many settings, albeit less frequently than in
         adults; we should not assume that severe COVID-19 and death is exclusive to adult
         populations. Severe myocarditis, Adult Respiratory Distress Syndrome (ARDS),
         inflammatory-multiorgan dysfunction, and other severe manifestations of COVID-19
         infection also occur in children.

25.      Therefore, it is my expert opinion that now that there are no ongoing educational or
         rehabilitative activities conducted in these facilities, allowing these young individuals

6 Pepper spray inhalation-induced acute polyneuropathy mimicking Guillain-Barre syndrome.

Özçora GDK, Çıraklı S, Canpolat M, Doğanay S, Kumandaş S.Turk Pediatri Ars. 2019 Mar 1;54(1):53-56. doi:
10.14744/TurkPediatriArs.2019.52533. eCollection 2019.PMID: 31217711
 Yeung MF, Tang WY.Clinicopathological effects of pepper (oleoresin capsicum) spray.
Hong Kong Med J. 2015 Dec;21(6):542-52. doi: 10.12809/hkmj154691. Epub 2015 Nov 6.PMID: 26554271.
Pershing LK, Reilly CA, Corlett JL, Crouch DJ. Assessment of pepper spray product potency in Asian and Caucasian
forearm skin using transepidermal water loss, skin temperature and reflectance colorimetry. J Appl Toxicol. 2006 Jan-
Feb;26(1):88-97. doi: 10.1002/jat.1113.PMID: 16220469
 Schep LJ, Slaughter RJ, McBride DI.Riot control agents: the tear gases CN, CS and OC-a medical review. J R Army Med
Corps. 2015 Jun;161(2):94-9. doi: 10.1136/jramc-2013-000165. Epub 2013 Dec 30.PMID: 24379300.
Busker RW, van Helden HP. Toxicologic evaluation of pepper spray as a possible weapon for the Dutch police force: risk
assessment and efficacy. Am J Forensic Med Pathol. 1998 Dec;19(4):309-16. doi: 10.1097/00000433-199812000-
00003.PMID: 9885922 Review.



                                                          6
       Case 3:20-cv-00293-JWD-EWD                 Document 29-9         05/27/20 Page 7 of 7



        to reside with their parents or guardians would provide them with a safer living
        environment during this severe pandemic. Residing outside OJJ facilities would allow
        them to practice critical social distancing, wash their hands frequently, and take other
        preventive measures that would not only protect them but that would ultimately assist
        in curbing the epidemic in the State of Louisiana. At least, it is my professional
        recommendation that releasing those with medical conditions that put them at risk of
        complications and those with upcoming release dates should be a public health
        priority. Given the severity of this pandemic, interrupting transmission in correctional
        facilities and juvenile detention centers is a crucial public health intervention. As we
        have come to learn, no one inside correctional facilities or in the larger community, is
        safe until everyone is safe.

26.     I am ready and willing to do a site inspection of any or all of the four OJJ secure care facilities
        and provide my findings and recommendations to OJJ and the Court, as needed.



I declare under penalty of perjury that the foregoing is true and correct.

Executed this 26th day of May, 2020.


                                                 __________________________________________
                                                 Carlos Franco-Paredes MD, MPH, DTMH
                                                 Associate Professor of Medicine
                                                 Division of Infectious Diseases
                                                 University of Colorado, Anschutz Medical Center
                                                 Infectious Diseases Fellowship Training Program




                                                    7
